Exhibit 10.32

 

LOGO [g262540logo.jpg]

February 23, 2012

S.K. Maudgal

PERSONAL & CONFIDENTIAL – Assignment Letter

Dear Shashi:

Congratulations on your International Assignment. This letter details the terms
and conditions applicable to your assignment in Seoul, South Korea. Your
targeted start date is subject to your receipt of a valid work permit and our
receipt from you of a signed copy of this letter. You will be considered a
“seconded” employee to Novelis Korea Ltd.

This letter does not create a contract of employment, but simply seeks to
confirm the conditions which pertain to your international assignment.

This assignment letter details the benefits that will be provided to you during
your Long Term International Assignment. Please refer to the Long Term
International Assignment Policy document for complete details and descriptions.

 

Position:   SVP& President, Novelis Asia Position Band:   Band B Assignment
Effective Date:   April 1, 2012 Expected Length of Assignment:   3 years You
will report to:   Phil Martens, President & CEO, Novelis Inc. Home Country:  
India Host Country:   South Korea

Base Salary: For the duration of this assignment, salary administration will be
based on your Host Country policies and practices as well as your performance.
Your base salary will be 340,000,000 KRW. Your next salary review will be July
2013. For the duration of this assignment, you will be placed on the Korean
payroll.

Bonus Plan: While on assignment your target annual bonus opportunity will be 57%
of your annual cash base salary earnings during the year. Bonuses are awarded
based upon annual individual performance and business performance measured
against established objectives and they are typically paid in the first quarter
following the end of each performance year. Your potential receipt of an annual
bonus is subject to the discretion of the Company and the amount of any award
made to you will depend on a number of factors in addition to your individual
performance, including your employment by the Company at the time that such
awards are made. Any annual bonus paid to you will be subject to hypothetical
tax withholding.

Long Term Compensation: You are eligible to participate in our long-term
compensation plan. The types of awards granted under this plan may change from
time to time but they currently include stock appreciation rights (SARs) and
restricted stock units (RSUs). Under this plan your annual target is currently
(USD $350,000). Your potential receipt of a long-term compensation award is
subject to the discretion of the Company and the amount of any award to you
would depend on a number of factors in additional to your individual
performance, including your employment by the Company when such awards are made.



--------------------------------------------------------------------------------

Maudgal Long Term International Assignment letter

Page 2 of 5

 

Assignment Benefits:

Novelis utilizes a relocation services provider, Lexicon Relocation, to assist
employees on international assignments. All relocation benefits are administered
via Lexicon. Tracy Gorman is the Novelis Global Mobility Manager who will work
with Lexicon on the coordination of your assignment benefits. Please contact her
with any assignment-related questions. Her contact information may be found on
the last page of this letter.

Relocation Allowance: A relocation allowance equivalent to one month’s salary,
grossed up for taxes, will be paid to you. This allowance is meant to cover any
incidental costs incurred in connection with your relocation that are not
specifically addressed in the policy.

Work Permits/Visas: Lexicon will coordinate with the Immigration Services
Provider to assist in obtaining the proper visas/work permits for you and your
family. To the extent that you pay any visas, passport, and/or immigration
expenses personally, you will be reimbursed per the instructions provided to
you.

House Search Trip: You will be reimbursed for an accommodations search trip to
your host country for five (5) business days and up to seven (7) days, including
weekends, to review housing and schooling options. Destination and settling in
services will be provided by Lexicon.

Transportation to the Host Country: You will be reimbursed actual reasonable
travel expenses for relocation to the assignment location at the start of the
assignment. Class of air travel will be in accordance with your host country
business travel guidelines

Medical Examinations: We strongly suggest that you have a medical examination
prior to your departure. This is intended for your own safety to enable you to
clarify any medical concerns prior to the start of the assignment.

Medical Coverage: You will be covered by the international medical benefit plan,
Aetna Global Benefits (including coverage for your mother). Details will be
forwarded to you under separate cover.

Cultural Orientation and Language Training: You will be offered a cultural
orientation session provided by Lexicon’s designated service provider. You and
your spouse/partner will be provided with language services, coordinated by
Lexicon Relocation.

Shipment of Personal Effects and Storage: Lexicon will contract with a
relocation company to move your household belongings to your host country
location. You will be entitled to air ship 500lbs. You will also be entitled to
surface ship your other household goods, limited to a 40-foot container.

Temporary Accommodation: The Company will reimburse you for reasonable temporary
furnished accommodation for you and any relocating eligible family member(s) for
up to 30 days in the Host location.

Pension Coverage: As an employee on loan from your Home Country, you will
continue to participate in your Home Country savings and retirement plans, if
legally possible. If this is not possible, your Host Country has the option, but
not the obligation, to agree on alternative arrangements with you.

 

Novelis Inc.            Telephone    +1 404 760 4000                    Website
   www.novelis.com 3560 Lenox Road                    Email    info@novelis.com
Atlanta, Georgia 30326              



--------------------------------------------------------------------------------

Maudgal Long Term International Assignment letter

Page 3 of 5

 

Assignment Allowances

These allowances are paid only for the period of your international assignment
and will not be considered for bonus long term compensation and/or benefit
calculation purposes. Please note that any tax in relation to these allowances
will be paid by the Company.

Host Housing: The host housing budget is designed to provide an amount necessary
to obtain rental housing in the Host Country. The Company has established the
housing budget in Host Country to be a maximum of KRW 6,500,000 per month.
Annualized, this totals KRW 78,000,000. This is based on your family size and
data from Novelis’ Data Services Provider. You will be able to choose the type
of accommodations that you would like to meet your personal lifestyle needs.
However, you are responsible for paying any amount incurred in excess of the
established maximum.

Host Housing Utilities: The Company will also provide a utilities allowance
determined by the designated Data Services Provider in order to assist with
utilities such as gas, water, and electric. Personal utilities – home telephone,
internet, or cable television—are not covered. Utilities are reimbursable up the
established maximum, 355,000 KRW/month.

Host Country Transportation: You will be provided with transportation assistance
in the Host Country according to the local car policy. (Hyundai Equus currently-
including a driver)

Home Leave: To maintain ties to your Home Country while on assignment, the
Company will provide for reimbursement of transportation expenses (class
determined by the Company’s travel policy) for two home trips per year for you
and any dependents residing with you in the Host Country. The Company will also
provide you with a per diem to cover reasonable hotel and car rental services
for up to two weeks per visit.

Tax Equalization

You will participate in the Company’s Tax Equalization Program during your
international assignment. The Company has retained the services of Deloitte Tax
LLP, a global tax provider, to prepare your Home Country and Host Country tax
returns as required during the international assignment. Under tax equalization,
you will be responsible for a hypothetical tax liability (e.g., federal, state
and local taxes, as applicable), which will be calculated and deducted from each
pay check.

The intent of the policy is that your ultimate tax liability will be similar to
that which you would have paid in your Home Country had you not received
assignment-related compensation or special tax considerations. Each year, a
final tax equalization calculation will be prepared to settle your assignment
tax obligations. You should contact the tax representative noted on the last
page of this letter to discuss these issues in further detail.

Repatriation

The Company will relocate you and your family back to your Home Country or to
another international assignment at the end of this assignment, according to the
terms of the International Long Term Assignment Policy. Prior to the successful
conclusion of your assignment, you may be contacted to be considered for new
opportunities with the Company which may determine the exact location of your
repatriation. However, the Company does not guarantee employment at the end of
your assignment.

 

Novelis Inc.            Telephone    +1 404 760 4000                    Website
   www.novelis.com 3560 Lenox Road                    Email    info@novelis.com
Atlanta, Georgia 30326              



--------------------------------------------------------------------------------

Maudgal Long Term International Assignment letter

Page 4 of 5

 

Years of Service – Impact on Benefits

Your total years of service with companies affiliated with the Company shall be
recognized for purposes of calculating retirement benefits.

In some locations, national law may construe a voluntary termination or transfer
to an affiliated company as a “termination”, or require that any severance
payment to be made should be based on more years of service than those actually
performed in the country of last employment. As an expatriate employee, you are
not eligible to receive such payments. If however, you do receive them, you will
be required to repay the Company upon receipt. If repayment is not made within
sixty (60) days, the amounts will be offset against other benefits to which you
may be entitled.

Code of Business Conduct and Ethics

You and your family should understand that you can be, and often are, highly
visible representatives of The Company in the host location. As such, you will
need to be familiar with and adhere to The Company’s Code of Conduct and
applicable Home and Host Country work laws. It is imperative that you and your
family members follow both the letter and the spirit of the law, not only to
protect yourselves from criminal or civil penalties, but also to maintain and
advance the Company’s image as a reputable corporate citizen in the countries in
which we operate. You will be expected to operate in compliance with the
Company’s Code of Business Conduct and Ethics at all times.

Data Protection Act

To manage your assignment effectively we may need to process personal data
relating to you for the purpose of personnel and employment administration. This
may include the transfer of data to, and processing by, other offices. Examples
could include providing the Host Country office with your bank account details,
or an emergency contact number for a relative in your home country.

By signing this assignment letter, you consent under the Data Protection Act, to
the processing of this personal data. This is likely to include the provision
that, from time to time, such data be transferred to the other offices,
including those based in countries outside of the EU. Data will only be released
to authorized individuals for administrative purposes only.

Governing Law

This letter, your global assignment and your employment relationship generally
are subject to and governed by the laws of Home Country in accordance with the
terms of the International Assignment Policy. This letter shall not be amended
or supplemented unless in writing signed by you and a duly authorized
representative of your Host Country.

Confidentiality Requirement

This letter contains the total cash and benefits that you will receive and no
local benefits other than those included in this letter are to be provided. By
signing this letter, you agree to keep this Agreement confidential and not to
disclose its content to anyone except your lawyer, immediate family, or your
financial consultant, provided such persons agree in advance to keep the
contents of this Agreement confidential and not to disclose it to others.

 

Novelis Inc.            Telephone    +1 404 760 4000                    Website
   www.novelis.com 3560 Lenox Road                    Email    info@novelis.com
Atlanta, Georgia 30326              



--------------------------------------------------------------------------------

Maudgal Long Term International Assignment letter

Page 5 of 5

 

Best wishes to you in your new assignment.

 

Sincerely, LOGO [g262540sig_1.jpg] Nick Brecker Vice President Human Resources
Compensation, Benefits & HR Systems

Please indicate your agreement by signing below and returning this letter as
soon as possible.

I have reviewed the general terms and conditions of my international assignment
outlined above and by signing below, accept these conditions.

 

LOGO [g262540sig_2.jpg]

   

February 23rd, 2012

Signature     Date

If at any time you have questions related to your assignment benefits, you can
contact:

Tracy Gorman

Manager, Global Mobility

Office: +1 678-823-4875

Mobile: +1 678-763-5081

Tracy.Gorman@novelis.com

Taxes: Deloitte Tax LLP – Timothy Reaney, Senior Manager Global Employer
Services

+1 404 220 1492

treaney@deloitte.com

 

Novelis Inc.            Telephone    +1 404 760 4000                    Website
   www.novelis.com 3560 Lenox Road                    Email    info@novelis.com
Atlanta, Georgia 30326              